Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on June 22nd, 2022.  Claims 1 to 20 are pending and examined below.

Response to Arguments
Applicant’s arguments, see "Rejections Under 35 U.S.C. §112(b)", filed June 22nd, 2022, with respect to claim 6 have been fully considered and are persuasive.  The rejection of claim 6 has been withdrawn.
Applicant’s arguments, see "Double Patenting Rejection", filed June 22nd, 2022, with respect to claims 1 to 13 have been fully considered and are persuasive.  The rejections of claims 1 to 13 have been withdrawn.
                                                                
Allowable Subject Matter
Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a “throttle operable to selectively release the oxidant for combustion with the solid fuel” for this given scenario.  Suntharalingam et al. (US 20140010652 A1), hereinafter known as Suntharalingam, teaches a combustion engine driving a drive shaft connected to a set of propeller blades (Suntharalingam, figure 2: element 114, “internal combustion engine”; element 102, “propellers”; element 188, “output shaft”), but it does not in particular teach a throttle to control the release of oxidizer for combustion with a solid fuel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667